EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Atty. Victor P. Lin on June 16, 2022.

The application has been amended as follows: 
	2.1. In claim 1:
	        a) line 10 (last line),  --; and-- has been added after “4000 g/mm”
                     b) after line 10 (last line), the following has been added:
                     --wherein a particle size of the granule is greater than or equal to 3.0 mm and less than or equal to 20.0 mm--
(support is found in original claim 6 and paragraph [0037] of the specification).
	2.2. In claim 6, line 2, “3.0” has been replaced with --6.0--
(support is found in paragraph [0037] of the specification).
	2.3. In claim 22:
                     a) line 12, “and” after “4000 g/mm;” has been deleted
                     b) line 14 (last line),  --; and--  has been added after “0.95”
                     c) after line 14 (last line), the following has been added:
                     --wherein a particle size of the granule is greater than or equal to 3.0 mm and less than or equal to 20.0 mm--
(support is found in original claim 6 and paragraph [0037] of the specification).
	2.4. In claim 26:
	        a) line 11 (last line),  --; and-- has been added after “4000 g/mm”
                     b) after line 11 (last line), the following has been added:
                     --wherein a particle size of the granule is greater than or equal to 3.0 mm and less than or equal to 20.0 mm--
(support is found in original claim 6 and paragraph [0037] of the specification).

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	The rejection of claims 14 and 30 for minor informalities, and the rejection of claims 1-30 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are withdrawn in view of Applicant’s amendment. 
	The independent claims 1, 22 and 26 in their present amended forms have overcome Capeci, the closest prior art of record, because, as Applicant argues, Capeci discloses a size of the agglomerates from about 200 microns to about 1000 microns (about 1 mm), which is much smaller than the claimed range of 3 mm to 20 mm, and there is no motivation or suggestion to have changed the process in Capeci to produce a particle size that is much larger than what Capeci discloses. Accordingly, the subject matter, as a whole, would not have been obvious to one of ordinary skill in the detergent art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                             /LORNA M DOUYON/                                                                             Primary Examiner, Art Unit 1761